Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2018

                                      No. 04-18-00154-CV

                                IN THE INTEREST OF G.N.H.

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA00642
                 Honorable Charles E. Montemayor, Associate Judge Presiding

                                            ORDER
        In accordance with this court’s opinion of this date, the portion of the trial court’s order
terminating Appellant Father A.H.’s parental rights is AFFIRMED. With respect to Appellant
Mother R.C., her appeal is ABATED for appointment of new appellate counsel. The trial court is
ORDERED to appoint new appellate counsel for Appellant Mother R.M.R. on or before August
25, 2018. The trial court clerk is ORDERED to file a supplemental clerk’s record that includes the
trial court’s order on or before September 4, 2018.

       The motion to withdraw filed by Manuel C. Rodriguez, Jr. is GRANTED. The motion to
withdraw filed by James B. Peplinski is GRANTED.

       It is so ORDERED on August 15, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2018.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk of Court